DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Ronald E. Jones Registration No.: 60,120 on 08/12/2022.
	
This application has been amended as follows:
Claims 1-2, 6-7, 9-10, 12-13 and 15 are amended.
Pending claims have been amended as follows:
1. (Currently Amended) A method of drilling a wellbore system, comprising:
	determining an electrically conductive formation layer from a plurality of formation layers having a first well extending therethrough, the first well having a first work string therein, the first work string including an electrical device within a formation layer other than the electrically conductive formation layer; 
placing a second well at a distance from the first well, wherein the distance is selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically conductive formation layer and a leakage current at a depth of the electrically conductive formation layer; 
disposing a second work string in the second well;
communicating the electrical signal from a surface location along the second work string through the electrically conductive formation layer and to an electrical receiver disposed on the first work string within electrical device in response to receiving the electrical signal at the receiver.

2.	(Currently Amended) The method of claim 1, further comprising forming an electrical circuit between the first work string and the second work string via the electrically conductive formation layer and an electrical connection between the first work string and the second work string at the surface location along the second work string.

6.	(Currently Amended) The method of claim 1, further comprising said selecting the distance between the first well and the second well based on the resistivity of the electrically conductive formation layer, a signal threshold of the electrical device and a strength of the electrical signal at the surface location along the second work string.

7.	(Currently Amended) The method of claim 1, wherein the electrical device is one of a trigger sleeve, a frac sleeve and a liner hanger.

9.	(Currently Amended) A wellbore system, comprising:
	a first well extending through a plurality of formations, the first well having a first work string disposed therein, the plurality of formations including an electrically conductive formation layer;
	a second well extending through the electrically conductive formation layer, the second well having a second work string disposed therein, the second well located at a distance from the first well, the distance is selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically conductive formation layer and a leakage current at a depth of the electrically conductive formation layer;
	a downhole device on the first work string operable using a selected current conducted from the second well to the first well, wherein the downhole device is located in a formation layer other than the electrically conductive formation layer; 
	an electrical receiver disposed on the first work string within the electrically conductive formation layer; and 
	an electrical signal generator at a surface location along the second work string for injecting the selected current into the second work string, wherein the electrical signal passes from the second work string to the first work string via the electrically conductive formation layer to be received at the electrical receiver, wherein the electrical receiver communicates an actuation signal to the downhole device along the first work string to operate the downhole device in response to receiving the electrical signal.

10.	(Currently Amended) The wellbore system of claim 9, further comprising a conductive element between the first work string and the second work string at the surface location to form an electrical circuit including the first work string, the second work string and the electrically conductive formation layer.

12.	(Currently Amended) The wellbore system of claim 9, wherein the downhole device is located in a non-conductive formation layer.

13.	(Currently Amended) The wellbore system of claim 9, wherein the distance between the first well and the second well is selected based on the resistivity of the electrically conductive formation layer, a signal threshold of the downhole device and a strength of the electrical signal generator at the surface location.

15.	(Currently Amended) The wellbore system of claim 9, wherein the downhole device is one of a trigger sleeve, a frac sleeve and a liner hanger.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a method of drilling a wellbore system, comprising: the first work string including an electrical device within a formation layer other than the electrically conductive formation layer; placing a second well at a distance from the first well, wherein the distance selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically conductive formation layer and a leakage current at a depth of the electrically conductive formation layer; communicating the electrical signal from a surface location along the second work string through the electrically conductive formation layer and to an electrical receiver disposed on the first work string within the electrically conductive formation layer; and sending an actuation signal to the electrical device to operate the device in response to receiving the electrical signal at the receiver.
	US2017/0229893A1 to Sequera discloses a method of drilling a wellbore system, comprising: determining an electrically conductive formation layer from a plurality of formation layers (fig 5:110,112,114; par[0036]) having a first well extending therethrough (fig 5:90, par[0035]), the first well having a first work string therein (fig 5:92, par[0035]), the first work string including a device (fig 4:64, par[0031]) along the length of the horizontal section of the borehole 16. Fig 5:98, par[0035]); placing a second well at a distance from the first well (fig 5:100, par0035]); disposing a second work string in the second well (fig 4:44, par[0033]; and fig 5:102, par[0035]); and communicating the electrical signal from the second work string (par[0031], [0037], [0038]).
	Sequera does not disclose a method of drilling a wellbore system, comprising: the first work string including a device within a formation layer other than the electrically conductive formation layer; placing a second well at a distance from the first well, wherein the distance selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically conductive formation layer and a leakage current at a depth of the electrically conductive formation layer; communicating the electrical signal from a surface location along the second work string through the electrically conductive formation layer and to an electrical receiver disposed on the first work string within the electrically conductive formation layer; and sending an actuation signal to the electrical device to operate the device in response to receiving the electrical signal at the receiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685